Settle, J.
The plaintiffs seek to have the deed executed by them to the defendant declared null and void, and that the *462same be delivered up to be caneellod. The jury have found :
1. “ That the defendant did make to the plaintiffs false and fraudulent misrepresentations, and did fraudulently conceal facts and circumstances from the plaintiffs, and that the defendant did exercise undue influence to secure the execution of the deed in complaint mentioned.”
2. “ That the plaintiffs did execute the said deed by reason of the false and fraudulent misrepresentations and concealment of the defendant, and by reason of undue inflnence on the part of the defendant.”
A perusal of the record, which is ten times more voluminous than necessary to present the points which arise upon it, satisfies us that his Honor submitted the matter fairly to the jury, and that their verdict was fully warranted by the evidence, -which is sent up with the record.
The exceptions of the defendant to the admission of evi dence cannot be sustained. The whole matter is too plain for-argument.
The judgment of the Superior Court is affirmed. Let this be certified, &c.
Per Curiam. Judgment affirmed.